Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20120243602 A1-Rajamani et al (Hereinafter referred to as “Raj”), in view of Patent 6349210 B1-Li, in further view of US 20160301894 A1-Bhat, further view of US 20130301523 A1-Asterjadhi et al (Hereinafter referred to as “Aster”) does not disclose, with respect to claim 1, the RTS is generated prior to compressing the plurality of slices of the video frame and after compressing the first slice as claimed.  Rather, Raj discloses a method (Fig. 4 and 4a) comprising: compressing, by a device, a first slice of a plurality of slices of a video frame to obtain a size of the first slice ([0041]; [0055]); estimating, by the device, a size of the video frame after compression, according to the size of the first slice ([0056], wherein R=sf/ss. R=ratio of the slices per frame, sf=the size of the frame, and ss=the size of the slice. If we manipulate the equation, we can estimate the size of the frame according to the size of the slice, wherein, SF=SS*R); generating, by the device driver, a request to send (RTS) to reserve , a transmission channel for a transmission duration according to the estimated size of the video frame ([0055], wherein TXOP (transmission opportunity) goal as SS=P*T. The target encoded slice size SS is the amount that may be transmitted druring the TXOp duration). Similarly, Li discloses generating a request to send (RTS) to reserve a transmission channel for a transmission duration (column 1, lines 37-60, wherein channel reservation is accomplished transmitting a RTS to an intended destination over a reserved channel); broadcasting, by the device driver, the mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487